The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 13 is presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/966,810, filed April 30, 2018, now U.S. Patent No. 11,273,132 B2, which is a continuation of U.S. Patent Application No. 15/698,402, filed September 7, 2017 (now abandoned), which is a continuation of U.S. Patent Application No. 15/376,345, filed December 12, 2016 (now abandoned), which is a continuation of U.S. Patent Application No. 14/885,805, filed October 16, 2015, now U.S. Patent No. 9,517,219 B2, which is a divisional application of U.S. Patent Application No. 14/082,955, filed November 18, 2013, now U.S. Patent No. 9,161,926 B2, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 61/770,768, filed February 28, 2013, and 61/728,403, filed November 20, 2012.

Information Disclosure Statement 
Applicant’s Information Disclosure Statement filed March 8, 2022 has been received and entered into the present application, but fails to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because it does not satisfy the requirements of 37 C.F.R. §1.98(b) regarding proper citations. 
With regard to Non-Patent Literature Citations 35-40 and 66, 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. MPEP §609.04(a)(I) explains that “[t]he date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” Applicant’s Non-Patent Literature Citations 35-40 and 66 have been lined out for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(I) and such information cannot be readily ascertained. As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  
With regard to Non-Patent Literature Citation Nos. 44 and 67, MPEP §609.04(a)(II)(C) states, “For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004)”. However as discussed further, “This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.” 37 C.F.R. §1.98 does not contain a provision to cite an entire application file history by providing only an application number, file history reference, or Image File Wrapper. Rather, 37 C.F.R. §1.98 requires that the IDS must specify which portions are cited and - if other than the specification, claims, and drawings - provide these portions.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/966,810, filed April 30, 2018, which is a continuation of U.S. Patent Application No. 15/698,402, filed September 7, 2017, which is a continuation of U.S. Patent Application No. 15/376,345, filed December 12, 2016, which is a continuation of U.S. Patent Application No. 14/885,805, filed October 16, 2015, which is a divisional application of U.S. Patent Application No. 14/082,955, filed November 18, 2013, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 61/770,768, filed February 28, 2013, and 61/728,403, filed November 20, 2012. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 61/728,403, filed November 20, 2012, appears to provide adequate enabling guidance and/or written support as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for Applicant’s claimed method. Accordingly, Applicant’s claim 13 is entitled to the benefit of this earlier-filed application. 
The effective filing date of claim 13 is November 20, 2012 (the filing date of the ‘403 application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objection to the Claims
	Claim 13 is objected to for misspelling the term “vulgaris” as “vulagaris”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the phrase “a subject in need thereof” renders the claim indefinite because the “need” of the subject is not clearly set forth. For example, it is unclear if the subject is “in need” of treatment for acne vulgaris, or in need of the topical pharmaceutical composition for any therapeutic purpose. Clarification is required. 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 
For the purposes of examination, Applicant’s claim 13 will be interpreted as being limited to a subject in need of treatment for acne vulgaris.
If this interpretation is consistent with Applicant’s intention, then Applicant may wish to consider amending claim 13 to recite ---[a] method of treating acne vulgaris comprising administering to a subject in need of such treatment--- to obviate the instant rejection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett (WO 2009/108147 A1; 2009, cited by Applicant on the 03/08/22 IDS) in view of Hani et al. (WO 2010/105052 A1; 2010, cited by Applicant on the 03/08/22 IDS) and Bonacucina et al. (“Characterization and Stability of Emulsion Gels Based on Acrylamide/Sodium Acryloyldimethyl Taurate Copolymer”, AAPS PharmSciTech, 2009; 10(2):368-375, cited by Applicant on the 03/08/22 IDS), and further in view of Pickert et al. (“An Evaluation of Dapsone Gel 5% in the Treatment of Acne Vulgaris”, Expert Opin. Pharmacother, 2009; 10(9):1515-1521, cited by Applicant on the 03/08/22 IDS). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). 
Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). 
Garrett additionally teaches that the topical composition includes an organic solvent system, preferably diethylene glycol monoethyl ether (DGME, also known as ethoxydiglycol; p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). 
Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). 
Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). 
Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9). 
Garrett teaches that the relative percentages of each of the components of the composition may be varied depending upon the desired strength of the formulation, gel viscosity, and desired ratio of microparticulate to dissolved dapsone (p.20, l.10-13).
Garrett teaches that a preferred form of the disclosed dapsone composition is an aqueous gel, which exhibits optimal balance between dissolved dapsone that is available to cross the stratum corneum to become systemically available and the microparticulate dapsone that is retained above the stratum corneum to serve as a reservoir or to provide dapsone to the supracorneum zone (p.17, l.28-p.18, l.2). 
Garrett further teaches that the compositions are effective for the treatment of rosacea by applying the dapsone composition once or twice daily (p.3, l.5-6; p.7, l.30-p.8, l.9).
Garrett differs from the instant claims only insofar as it does not explicitly teach acrylamide/sodium acryloyldimethyl taurate copolymer as the thickener of the dapsone gel formulation in an amount of "about 4% w/w” (claim 13), or administration of the dapsone gel formulation for treating acne vulgaris in a subject in need of such treatment (claim 13). 
Hani et al. teaches that acrylamide/sodium acryloyldimethyl taurate copolymer is a thickener or viscosity increasing agent suitable for use in topical personal care compositions (p.24-28, para.[0118]; abstract).
Bonacucina et al. teaches that SEPINEO P 600 is a concentrated dispersion of acrylamide/sodium acryloyldimethyl taurate copolymer in isohexadecane with self-gelling and thickening properties that make it easy to use in the formulation of gels and O/W emulsion gels (abstract). Bonacucina et al. prepared and tested gels using SEPINEO P 600 between 0.5%-5% (w/w) to observe their physical and rheological properties, noting that 0.5-1% (w/w) SEPINEO P 600 in deionized water did not form a gel (only a dilute polymer solution with no organized structure), but that 3%-5% (w/w) SEPINEO P 600 was effective to form a gel (abstract; “Gel Preparation”, col.2, p.369). Bonacucina et al. teaches that the structure of the 3%-5% (w/w) gel was characterized by weak polymer-polymer interactions - a desirable property for topical administration because it makes the gel easier to rub into the skin (abstract). Bonacucina et al. teaches that SEPINEO P 600 is an effective polymer for formulating gels with rheological properties suitable for topical application (abstract; col.2, para.3, p.374). 
Pickert et al. teaches that topical dapsone gel is effective as monotherapy for mild to moderate acne vulgaris and that topical dapsone is also effective in combination with other topical agents for the treatment of moderate to severe acne (Section 6, “Expert Opinion”, p.1519).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing acrylamide/sodium acryloyldimethyl taurate copolymer as the thickener agent of the dapsone gel formulation described in Garrett because Bonacucina et al. teaches the known gelling and thickening properties of acrylamide/sodium acryloyldimethyl taurate copolymer and its suitability for topical administration, and Hani et al. teaches the use of acrylamide/sodium acryloyldimethyl taurate copolymer as a suitable thickener for topical personal care products. The ordinarily skilled artisan would have found it prima facie obvious to employ acrylamide/sodium acryloyldimethyl taurate copolymer in an amount of about 4% w/w because Bonacucina et al. teaches that acrylamide/sodium acryloyldimethyl taurate copolymer was effective to gel aqueous solutions (note that Garrett’s dapsone gel also employs a water solvent) when used in quantities of 3-5% (w/w) and further teaches that the weak polymer-polymer interactions observed using acrylamide/sodium acryloyldimethyl taurate copolymer in this range yielded a gel that was easily rubbed into the skin, a property that would have been clearly desirable to impart to a topically applied gel (such as Garrett’s gel) also for application to the skin. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrett’s dapsone gel formulation by incorporating about 4% w/w acrylamide/sodium acryloyldimethyl taurate copolymer as the thickener agent of the dapsone gel formulation to impart a gel structure to Garrett’s formulation that was known to be easily rubbed into the skin.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in adapting Garrett’s topical dapsone gel as modified by Hani and Bonacucina et al. above for the treatment of acne vulgaris in a subject in need of such treatment because Pickert et al. teaches that topical dapsone gel was effective monotherapy for the treatment of acne vulgaris. The skilled artisan would have found it prima facie obvious to apply Garrett’s rosacea-treating topical dapsone gel for the treatment of acne vulgaris in a subject in need of such treatment given this known efficacy of topical dapsone gel in the treatment of acne vulgaris, particularly when used as monotherapy (and, thus, “the sole active agent for the treatment of acne in the composition” as claimed). 
In claim 13, Applicant requires 7.5% w/w dapsone. 
Garrett exemplifies a topical composition that contains about 5% w/w dapsone, which meets Applicant's recited amount of claim 13, absent any explicit definition of the amount of variation tolerated by the term "about" as used in the instant claim. Note, also, that Garrett suggests generally that the disclosed dapsone formulation may be modified to contain from 0.5-10% w/w dapsone (p.19, l.24-25), which clearly suggests amounts within this range, such as 7.5% w/w as claimed. "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists." MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
In claim 13, Applicant requires about 30% w/w DGME.
Garrett exemplifies a topical dapsone composition that comprises about 25% w/w DGME, which meets Applicant’s recited range of claim 13, absent any explicit definition of the amount of variation tolerated by the term "about” as used in the instant claim. Note, also, that Garrett suggests generally that the disclosed dapsone formulation may be modified to contain from about 25-35% w/w DGME (p.17, l.4-12), which clearly overlaps Applicant’s range of instant claim 13. "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” MPEP §2144.05(I) (again, quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
In claim 13, Applicant further requires “about 4% w/w” acrylamide/sodium acryloyldimethyl taurate copolymer.
For the reasons discussed above, the teachings of Garrett taken in view of Hani and Bonacucina et al. render the use of about 4% w/w acrylamide/sodium acryloyldimethyl taurate copolymer in the dapsone gel formulation of Garrett prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In claim 13, Applicant requires that the composition further comprise 0.2% w/w methyl paraben.
Garrett teaches that the topical dapsone composition preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben, and further exemplifies the use of about 0.2% w/w methyl paraben (p.17, l.14-21; p.20, l.6-9). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Application No. 15/343,978 in view of Garrett (WO 2009/108147 A1; 2009, cited by Applicant on the 03/08/22 IDS).
‘978 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30% w/w DGME, 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and methyl paraben, wherein dapsone is the sole active agent in the topical composition, for use in a method of treating acne vulgaris when administered to a subject in need thereof (copending claim 13). Note that the '978 composition contains dapsone as the single active agent, which meets Applicant's claimed requirement of instant claim 13 that "dapsone is the sole active agent for the treatment of acne in the composition".
‘978 differs from the instant claims only insofar as it does not explicitly teach the incorporation of “0.2% w/w methyl paraben”, or that the topical composition further comprises water (claim 13). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably DGME (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9). Garrett teaches that the topically applied dapsone compositions employ purified water to form a homogenous dispersion, to which is added the methyl paraben and/or propyl paraben in ethoxydiglycol (also known as DGME) by mixing to form a solution, and then mixing with dapsone until it is dissolved (p.22, l.19-28). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘978 composition in an amount of about 0.2% w/w because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in formulating the ‘978 topical dapsone composition to further incorporate water because Garrett teaches water-based topical formulations of dapsone with DGME and polymeric thickener. The skilled artisan would have found it prima facie obvious to incorporate water into the ‘978 topical dapsone composition because Garrett teaches the integral use of water as an organic solvent to form a homogenous dispersion in the process of formulating a gelled dapsone formulation for topical application. 
This is a provisional nonstatutory double patenting rejection.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,161,926 B2 in view of Garrett (WO 2009/108147 A1; 2009, cited by Applicant on the 03/08/22 IDS).
‘926 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30-40% w/w DGME and about 2-6% w/w of a polymeric viscosity builder consisting of acrylamide/sodium acryloyldimethyl taurate copolymer and water, wherein the composition does not comprise adapalene (patent claim 1). '926 further specifies that the amount of DGME is about 30% w/w (patent claim 2), the amount of the polymeric viscosity builder is about 4% w/w (patent claim 3) or that the composition further comprises methyl paraben (patent claim 4). ‘926 further recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30% w/w DGME, about 4% w/w of a polymeric viscosity builder consisting of acrylamide/sodium acryloyldimethyl taurate copolymer, and water, wherein the composition does not comprise adapalene (patent claim 5). ‘926 also recites that the composition further comprises methyl paraben (patent claim 6). 
Note that the '926 compositions contain dapsone as the single active agent and specifically exclude the presence of adapalene from the formulation, which meets Applicant's claimed requirement of instant claim 13 that "dapsone is the sole active agent for the treatment of acne in the composition".
‘926 differs from the instant claim only insofar as it does not explicitly teach the incorporation of “0.2% w/w methyl paraben” (claim 13). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably DGME (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘926 composition because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
This is a nonprovisional nonstatutory double patenting rejection.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 and 14 of U.S. Patent No. 11,116,733 B2 in view of Pickert et al. (“An Evaluation of Dapsone Gel 5% in the Treatment of Acne Vulgaris”, Expert Opin Pharmacother, 2009; 10(9):1515-1521, cited by Applicant on the 03/08/22 IDS) and Garrett (WO 2009/108147 A1; 2009, cited by Applicant on the 03/08/22 IDS).
‘733 recites a topical pharmaceutical composition comprising 7-10% w/w dapsone, 0.1%-0.3% w/w adapalene, about 30% w/w to about 40% w/w DGME, about 2% w/w to about 6% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and water (patent claim 1). ‘733 further limits the amount of the polymeric viscosity builder to about 4% w/w (patent claim 6). ‘733 further recites that the composition further comprises methyl paraben (patent claim 7), or ethylene diamine tetraacetic acid (EDTA) (patent claim 8). ‘733 further recites a topical pharmaceutical composition comprising 7-10% w/w dapsone, 0.1-0.3% w/w adapalene, about 30% w/w to about 40% w/w DGME, about 2% to about 6% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and water, for use in a method of treating acne vulgaris when administered to a patient in need thereof (patent claim 9). ‘733 further limits the amount of the polymeric viscosity builder to about 4% w/w (patent claim 14). 
‘733 differs from the instant claim only insofar as it does not explicitly teach the exclusion of adapalene from the topical dapsone composition as another agent for the treatment of acne (claim 13), or the incorporation of “0.2% w/w methyl paraben” (claim 13). 
Pickert et al. teaches that topical dapsone gel is effective as monotherapy for mild to moderate acne and that topical dapsone is also effective in combination with other topical agents, such as retinoids or antibiotics, for the treatment of moderate to severe acne (Section 6, “Expert Opinion”, p.1519).
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably DGME (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the topical dapsone formulation of the '733 claims to eliminate adapalene because Pickert et al. teaches that monotherapy with topical dapsone was known to be effective for the treatment of mild to moderate acne vulgaris. The skilled artisan would have been motivated to modify the '733 formulation to remove the adapalene component to formulate a topical dapsone preparation suitable for the treatment of mild to moderate acne vulgaris and further in view of the generally accepted practice in the medical arts of administering the fewest number of active agents necessary to provide the desirable therapeutic effect. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of the '733 claims to contain only dapsone as the sole acne-treating agent.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘733 composition as modified by Pickert et al. because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
In claim 13, Applicant requires 7.5% w/w dapsone and about 30% w/w DGME.
‘733 recites a topical dapsone formulation comprising 7-10% w/w dapsone and about 30-40% w/w DGME, which clearly provides for the specific quantities of 7.5% w/w dapsone and about 30% w/w DGME of instant claim 13. As stated in MPEP §2144.05(I), "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists” (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
This is a nonprovisional nonstatutory double patenting rejection.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,273,132 B2.
‘132 recites a topical pharmaceutical composition for the treatment of acne vulgaris comprising 7.5% w/w dapsone, about 30% w/w DGME, about 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, 0.2% w/w methyl paraben, and water, wherein the dapsone is the sole active agent for the treatment of acne in the composition (patent claim 1). 
Although the ‘132 patent claims are directed to a topical pharmaceutical composition and not explicitly a method as claimed, the preamble of the ‘132 patent claims expressly identifies the composition for use in “the treatment of acne vulgaris”. The ordinarily skilled artisan, therefore, would have clearly employed such topical pharmaceutical composition specifically for this therapeutic use in a method for the treatment of acne vulgaris, as instantly claimed. 
This is a nonprovisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claim 13 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Tuesday to Thursday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 6, 2022